8/24/2020    Case: 4:20-cv-01130-JAR Doc. #:Case.net:
                                             1-2 Filed:      08/24/20
                                                      2022-AC05707 - Docket Page:
                                                                            Entries 1 of 18 PageID #: 13




                                                                                              Search for Cases by: Select Search Method...

  Judicial Links   |   eFiling   |    Help      |   Contact Us    |   Print                                 GrantedPublicAccess   Logoff MSHAMLIN78

                       2022-AC05707 - MYRA JORDAN V NATIONWIDE CREDIT INC (E-CASE)


                                     This information is provided as a service and is not considered an official court record.

 Click here to eFile on Case                 Sort Date Entries:                                               Display Options:
                                                                Descending                                                       All Entries
 Click here to Respond to Selected Documents
                                                                                                Ascending


  08/20/2020           Motion for Continuance
                       Motion for Continuance.
                         Filed By: RICHARD ANTHONY VOYTAS
                         On Behalf Of: MYRA JORDAN

  07/28/2020           Notice of Service
                       Return of Service.
                         Filed By: RICHARD ANTHONY VOYTAS
                         On Behalf Of: MYRA JORDAN

  07/27/2020           Corporation Served
                       Document ID - 20-AASM-1929; Served To - NATIONWIDE CREDIT, INC.; Server - ; Served Date - 28-
                       JUL-20; Served Time - 00:00:00; Service Type - Special Process Server; Reason Description - Served

  07/17/2020           Alias Summons Issued
                       Document ID: 20-AASM-1929, for NATIONWIDE CREDIT, INC..

  07/14/2020           Request Filed
                       Request for Appointment of Process Server; Proposed Alias Order.
                         Filed By: RICHARD ANTHONY VOYTAS
                         On Behalf Of: MYRA JORDAN
                       Order
                       The Circuit Clerk is hereby ordered to prepare a Summons by Special Process on the above matter in
                       accordance with the Motion for Process Server that is being filed herewith. Judge Nicole Colbert-
                       Botchway 44856
                       Hearing Scheduled
                           Scheduled For: 08/26/2020; 9:30 AM ; NICOLE JEAN COLBERT BOTCHWAY; City of St. Louis

  06/19/2020           Filing Info Sheet eFiling
                           Filed By: RICHARD ANTHONY VOYTAS
                       Pet Filed in Associate Ct
                       Petition; Request for Appointment of Process Server.
                          Filed By: RICHARD ANTHONY VOYTAS
                          On Behalf Of: MYRA JORDAN
                       Judge Assigned
 Case.net Version 5.14.0.17                                           Return to Top of Page                                       Released 11/25/2019


https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                                                           1/1
                                                                                                    Electronically Filed - City of St. Louis - June 19, 2020 - 02:14 PM
 Case: 4:20-cv-01130-JAR Doc. #: 1-2 Filed: 08/24/20 Page: 2 of 18 PageID #: 14
                                                                              2022-AC05707

                     IN THE CIRCUIT COURT​ ​OF THE CITY OF ST. LOUIS
                                  STATE OF MISSOURI
                                  ASSOCIATE DIVISION

MYRA JORDAN​,

        Plaintiff,
                                                             Cause No
v.
                                                             Division
NATIONWIDE CREDIT, INC.

Serve at:
C. T. Corporation System
120 S. Central Ave.,
Clayton, MO 63105

        Defendant.                                           JURY TRIAL DEMANDED

                                             PETITION

        COMES NOW Myra Jordan (“Plaintiff”), by and through her undersigned counsel, and

for her petition states as follows:

                                         INTRODUCTION

        1.      This is an action for actual and statutory damages brought to the Court by an

individual consumer for violations of the Fair Debt Collections Practices Act, 15 U.S.C. §1692 et

seq. (“FDCPA”), which prohibits debt collectors from engaging in abusive, deceptive, and unfair

practices.

        2.      Plaintiff demands a trial by jury on all issues so triable.

                                          JURISDICTION

        3.      This Court has jurisdiction of the FDCPA claim under 15 U.S.C. § 1692k(d), as

Defendant’s collection activity was directed to Plaintiff at her residence in Missouri. Plaintiff
                                                                                                         Electronically Filed - City of St. Louis - June 19, 2020 - 02:14 PM
 Case: 4:20-cv-01130-JAR Doc. #: 1-2 Filed: 08/24/20 Page: 3 of 18 PageID #: 15




suffered the harms described herein in Missouri. Venue is proper in the City of St. Louis,

Missouri for this reason.

                                            PARTIES

       4.      Plaintiff is a natural person currently residing in St. Louis, Missouri. Plaintiff is a

“consumer” within the meaning of the FDCPA.

       5.      The alleged debt Plaintiff owes arises out of consumer, family, and household

transactions. Specifically, the alleged debt arose from consumer purchases of goods and services

Plaintiff made on her QVC Inc. Easy Pay account.

       6.      Plaintiff has a bona-fide dispute of the debt. While Plaintiff did purchase

consumer goods and services on her QVC account, the balance alleged of $58.80 is not accurate

to the best of Plaintiff’s understanding as it overstates any amount that could be due or owing to

Defendant, as Plaintiff had fully paid off her QVC every time she purchased an item.

       7.      Defendant Nationwide Credit, Inc. (“Defendant”) is a foreign limited liability

company with its principal place of business located in the State of Iowa.

       8.      The principal business purpose of Defendant is the collection of debts nationwide;

Defendant regularly attempts to collect debts alleged to be due to another entity.

       9.      Defendant is engaged in the collection of debts from consumers through means of

using mail and telephone. Defendant is a “debt collector” as defined by the FDCPA. 15 U.S.C.

§1692a(6).

                                              FACTS

       10.     Defendant’s collection activity, of which Plaintiff disputes, occurred within the

previous twelve (12) months.
                                                                                                       Electronically Filed - City of St. Louis - June 19, 2020 - 02:14 PM
 Case: 4:20-cv-01130-JAR Doc. #: 1-2 Filed: 08/24/20 Page: 4 of 18 PageID #: 16




        11.     On July 10, 2019, Defendant attempted to collect the alleged consumer debt from

Plaintiff via mail by sending its collection letter to Plaintiff. Plaintiff received this collection

letter around July 10, 2019, which stated a balance of $58.80.

        12.     Plaintiff believed the balance to be suspicious for the reasons stated above.

        13.     Plaintiff had many debts and could no longer manage them without the assistance

of an attorney, and so, in early August of 2019, Plaintiff hired an attorney to advise her with

respect to the debt that Defendant was trying to collect.

        14.     Plaintiff paid her attorney a significant fee for this representation to ensure that

Defendant would be compelled to deal with her attorney once Plaintiff informed Defendant that

she had retained counsel.

        15.     Shortly after retaining counsel, in early August of 2019, Plaintiff called Defendant

to inform about her dispute and to provide her attorney’s contact information.

        16.     Defendant verified plaintiff’s identity and stated that she had a balance due of

$58.80 listed for Plaintiff.

        17.     Plaintiff explained that she did not owe anything to QVC.

        18.     Plaintiff then informed Defendant that she had hired an attorney to represent her

on the debt Defendant was collecting and provided the name of her attorney to the Defendant and

tried to provide her attorney’s contact information before Defendant cut her off stating, “I can

give you a payment arrangement.”

        19.     Defendant, rather than taking attorney’s name and phone number, proceeded to

ignore Plaintiff’s statement of being represented by an attorney.
                                                                                                       Electronically Filed - City of St. Louis - June 19, 2020 - 02:14 PM
 Case: 4:20-cv-01130-JAR Doc. #: 1-2 Filed: 08/24/20 Page: 5 of 18 PageID #: 17




       20.     Defendant proceeded to collect the debt directly from Plaintiff, even though it had

been informed that Plaintiff hired counsel.

       21.     Defendant wanted to make Plaintiff’s decision to hire counsel seem like an

unbeneficial one. Defendant was attempting to get Plaintiff to settle directly with Defendant by

making it seem as though Defendant would not work with Plaintiff’s attorney.

       22.     Defendant stated that it could offer a settlement to the Plaintiff during the call,

and proceeded to ask if Plaintiff was looking to settle the debt directly with Defendant as a

one-time payment, or would like to use a payment plan option for two months.

       23.     This was an attempt to collect the debt from Plaintiff and to bypass Plaintiff’s

retained counsel by trying to get Plaintiff to settle the debt directly with Defendant.

       24.     Defendant’s conduct showed blatant disregard for Plaintiff’s right to cause debt

collection communications to stop upon provision of Plaintiff’s attorney information.

       25.     Defendant’s above-described conduct has caused Plaintiff to incur actual damages

including but not limited to attorneys’ fees paid to her counsel, anxiety, frustration, and worry.

       26.     Further, Defendant’s above-described conduct has caused Plaintiff to suffer the

following additional injuries in fact:

       a.      Plaintiff has been deprived of her statutorily created right to cause debt collection

       communication to cease upon provision of her attorney’s contact information; and

       b.      Plaintiff has been deprived of her statutorily created right to truthful information

       about the debt because Defendant misrepresented the amount of the debt.

       27.     The injuries in fact are fairly traceable to the challenged actions of Defendant in

that Defendant engaged in the phone call with Plaintiff.
                                                                                                          Electronically Filed - City of St. Louis - June 19, 2020 - 02:14 PM
 Case: 4:20-cv-01130-JAR Doc. #: 1-2 Filed: 08/24/20 Page: 6 of 18 PageID #: 18




         28.    Plaintiff’s injuries in fact are likely to be redressed by a favorable decision in this

Court.

                           COUNT I: VIOLATION OF THE FDCPA

         29.    Plaintiff re-alleges and incorporates by reference all of the above paragraphs.

         30.    In its attempts to collect the alleged debt from Plaintiff, Defendant has committed

violations of the FDCPA, 15 U.S.C. § 1692 et seq., including, but not limited to, the following:

         a.     Falsely representing the character, amount, or legal status of the alleged debts,

         specifically the fact that Plaintiff was not entitled to attorney representation on the debt

         and the amount of the debt as stated in the phone call. 15 U.S.C. § 1692e; and

         b.     Engaging in harassing, abusive, deceptive, misleading, unfair, and unconscionable

         conduct in the collection of a debt, including but not limited to refusing to acknowledge

         Plaintiff’s right to counsel. 15 U.S.C. § 1692d-f; and

         c.     Refusing to cease collection communications with Plaintiff once Defendant knew

         or should have known that Plaintiff was represented by counsel. 15 U.S.C. § 1692c.

WHEREFORE, Plaintiff respectfully requests that judgment be entered against Defendant for:

         A.     Judgment that Defendant’s conduct violated the FDCPA;

         B.     Actual damages in an amount to be determined by the jury;

         C.     Statutory damages, costs and reasonable attorney’s fees pursuant to 15 U.S.C. §

         1692(k); and

         D.     For such other relief as the Court may deem just and proper.
                                                                                 Electronically Filed - City of St. Louis - June 19, 2020 - 02:14 PM
Case: 4:20-cv-01130-JAR Doc. #: 1-2 Filed: 08/24/20 Page: 7 of 18 PageID #: 19




                                   Respectfully submitted,

                                   ROSS & VOYTAS, LLC

                                   By: ​/s/ Richard A. Voytas, Jr.​____
                                   Richard A. Voytas, #52046
                                   Nathan K. Bruns, #71812
                                   12444 Powerscourt Drive, Ste 370
                                   St. Louis, MO 63131
                                   Phone: (314) 394-0605
                                   Fax: (636) 333-1212
                                   rick@rossvoytas.com
                                   bruns@rossvoytas.com

                                   Attorney for Plaintiff
Case: 4:20-cv-01130-JAR Doc. #: 1-2 Filed: 08/24/20 Page: 8 of 18 PageID #: 20
                                                                                                                             Electronically Filed - City of St. Louis - July 14, 2020 - 10:49 AM
       Case: 4:20-cv-01130-JAR Doc. #: 1-2 Filed: 08/24/20 Page: 9 of 18 PageID #: 21


In the
CIRCUIT COURT                                                                                ┌                          ┐
                                                                                                  For File Stamp Only
City of St. Louis, Missouri
Myra Jordan
__________________________________________
Plaintiff/Petitioner                                   07/14/2020
                                                       _________________________
                                                       Date

vs.                                                    2022-AC05707
                                                       _________________________
                                                       Case number
Nationwide Credit, Inc
__________________________________________
Defendant/Respondent                                   _________________________
                                                       Division
                                                                                             └                          ┘
                REQUEST FOR APPOINTMENT OF PROCESS SERVER
                 Plaintiff Myra Jordan
       Comes now _______________________________________________________, pursuant
                                                Requesting Party
       to Local Rule 14, requests the appointment by the Circuit Clerk of
       Mark Effinger                              109 Walnut, #785 Festus, MO 63028
       __________________________________________________________________________   314-713-1053
       Name of Process Server                           Address                                        Telephone
       __________________________________________________________________________
       Name of Process Server                           Address                                        Telephone
       __________________________________________________________________________
       Name of Process Server                           Address                                        Telephone
       to serve the summons and petition in this cause on the below named parties.

       SERVE:                                                      SERVE:
       C.T. Corporation System
       ____________________________________________                ___________________________________________
       Name                                                        Name
       120 South Central Avenue
       ____________________________________________                ___________________________________________
       Address                                                     Address
       Clayton, MO 63105
       ____________________________________________                ___________________________________________
       City/State/Zip                                              City/State/Zip

       SERVE:                                                      SERVE:
       ____________________________________________                ___________________________________________
       Name                                                        Name
       ____________________________________________                ___________________________________________
       Address                                                     Address
       ____________________________________________                ___________________________________________
       City/State/Zip                                              City/State/Zip

       Appointed as requested:
       TOM KLOEPPINGER, Circuit Clerk                              /s/ Richard A. Voytas, Jr.
                                                                   ________________________________________________
                                                                   Attorney/Plaintiff/Petitioner
                                                                   52046
                                                                   ________________________________________________
       By__________________________________________                Bar No.
           Deputy Clerk                                            12444 Powerscourt Drive, Suite 370, St. Louis, MO 63131
                                                                   ________________________________________________
                                                                   Address
       ________________________________________                    314-394-0605
                                                                   ________________________________________________
       Date                                                        Phone No.
                                                                                  Electronically Filed - City of St. Louis - July 14, 2020 - 10:49 AM
Case: 4:20-cv-01130-JAR Doc. #: 1-2 Filed: 08/24/20 Page: 10 of 18 PageID #: 22



RULE 14 SPECIAL PROCESS SERVERS

          1. Any person appointed by the Court or the Circuit
             Clerk to serve process must have a license issued
             pursuant to this rule to serve process.

          2. Licenses to serve process shall be issued by the
             Sheriff of the City of St. Louis if the applicant has
             met the following qualifications:

              a. Is twenty-one years of age or older;

              b. Has a high school diploma or an equivalent level
                 of education;

              c. Has insurance coverage for any errors or omissions
                 occurring in the service of process;
              d. Has not been convicted, pleaded guilty to or been
                 found guilty of any felony, or of any misdemeanor
                 involving moral turpitude; and,

              e. Has passed a training course for the service of
                 process which shall be administered by the Sheriff
                 of the City of St. Louis.

          3. Each applicant for a process server license under the
             provisions of this rule shall provide an affidavit
             setting forth such person's legal name, current
             address, any other occupations and current telephone
             numbers. Licensed process servers shall immediately
             notify the Sheriff of the City of St. Louis of any
             change in the above information, and the failure to
             do so shall constitute good cause for the revocation
             of such person's license.

          4. The Sheriff of the City of St. Louis shall maintain a
             list of persons licensed to serve process pursuant to
             this rule, and shall make such list available to
             litigants upon request.

          5. A photo identification card designed by the Sheriff
             of the City of St. Louis shall be issued in addition
             to the license. No other identification will be
             allowed. All licenses must be signed and approved by
             the Sheriff of the City of St. Louis and the
             Presiding Judge or his designee.

          6. A license fee recommended by the Sheriff and approved
             by the Court En Banc shall be charged to cover the
             costs of compiling and maintaining the list of
             process servers and for the training of such process
             servers. The license fees shall be made payable to
             the Sheriff of the City of St. Louis.
                                                                                  Electronically Filed - City of St. Louis - July 14, 2020 - 10:49 AM
Case: 4:20-cv-01130-JAR Doc. #: 1-2 Filed: 08/24/20 Page: 11 of 18 PageID #: 23




          7. A license for service of process issued under this
             rule may be revoked by the Sheriff with the approval
             of the Presiding Judge or his designee, for any of
             the following reasons:

              a. Misrepresentation of duty or authority;

              b. Conviction, guilty plea or finding of guilty of
                 any state or federal felony, or a misdemeanor
                 involving moral turpitude;

              c. Improper use of the license;

              d. Making a false return; or

              e. Any other good cause.
              Provided, no service of process made by an appointed
              process server with a revoked license shall be void
              if the Court or Circuit Clerk made the appointment in
              good faith without knowledge of the license
              revocation.

          8. Any person authorized to serve process may carry a
             concealed firearm as allowed by Section 506.145,
             RSMo, only while actually engaged in the service of
             process and only if the person has passed a firearms
             qualification test approved by a law enforcement
             agency; provided, however, that any licensed special
             process server may file a written waiver of the right
             to carry a concealed firearm and thereby avoid the
             requirements of firearm training and testing. Any
             violation of this section shall be considered beyond
             the scope of the privilege to carry a concealed
             weapon that is granted by the appointment, and shall
             constitute good cause for the revocation of the
             license.

          9. Applications for the appointment of a special process
             server shall be made on forms available in the
             offices of the Sheriff and Circuit Clerk. Orders
             Appointing special process servers may list more than
             one licensed server as alternatives.

          10. The licenses granted pursuant to this rule shall be
             good for two years. Each person granted a license
             shall be required to reapply at the expiration of the
             license and shall be required to provide all the
             information required in the initial application,
             including a current police record check.

          (Approved 9/28/92; amended 11/23/92; 5/31/95; 12/17/07)
           Case: 4:20-cv-01130-JAR Doc. #: 1-2 Filed: 08/24/20 Page: 12 of 18 PageID #: 24

             IN THE 22ND JUDICIAL CIRCUIT, CITY OF ST LOUIS, MISSOURI

 Judge or Division:                                      Case Number:                                             Special Process Server
 NICOLE JEAN COLBERT BOTCHWAY                            2022-AC05707                                                       1
 Plaintiff/Petitioner:                                   Plaintiff’s/Petitioner’s Attorney/Address:               Special Process Server
 MYRA JORDAN                                             RICHARD ANTHONY VOYTAS                                             2
                                                         12444 POWERSCOURT DRIVE
                                                         SUITE 370
                                                         ST LOUIS, MO 63131                                       Special Process Server
                                                   vs.   (314) 394-0605                                                     3
 Defendant/Respondent:                                   Date, Time and Location of Court Appearance:
 NATIONWIDE CREDIT, INC.                                 26-AUG-2020, 09:30 AM
 Nature of Suit:                                         Division 28
 AC Other Tort                                           CIVIL COURTS BUILDING
                                                         10 N TUCKER BLVD
                                                         SAINT LOUIS, MO 63101
                                                         Please see the attached information for
                                                         appearing via WebEx. WebEx connection
                                                         information may also be found at
                                                         http://www.stlcitycircuitcourt.com/
                                                                                                                      (Date File Stamp)
                                                  Associate Division Alias Summons

 The State of Missouri to: NATIONWIDE CREDIT, INC.
                             Alias:
 120 SOUTH CENTRAL AVENUE
 CLAYTON, MO 63105


    COURT SEAL OF           You are summoned to appear before this court physically if the courthouse is open to the public for said
                            proceedings or virtually if it is not on the date, time, and location above to answer the attached petition. If
                            you fail to do so, judgment by default will be taken against you for the relief demanded in the petition. You
                            may be permitted to file certain responsive pleadings, pursuant to chapter 517, RSMo. Should you have any
                            questions regarding responsive pleadings in this case you should consult an attorney.
                            *****Due to COVID19 challenges, virtual appearances by Webex.com are required until further order of
                            this Court. ****
    CITY OF ST LOUIS
                            If you have a disability requiring special assistance for your court appearance, please contact the court at
                            least 48 hours in advance of scheduled hearing.


                                              July 17, 2020
                                                  Date                                                   Clerk
                            Further Information:
                                                         Sheriff’s or Server’s Return
   Note to serving officer: Service must not be made less than 10 days nor more than 60 days from the date the defendant/respondent
   is to appear in court. Service should be returned to the court within 30 days after the date of issue.

   I certify that I have served the above summons by: (check one)
       delivering a copy of the summons and a copy of the petition to the defendant/respondent.
       leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
       __________________________________________________, a person of the defendant’s/respondent’s family over the age of
       15 years who permanently resides with the defendant/respondent.
       (for service on a corporation) delivering a copy of the summons and a copy of the petition to:
       ___________________________________________________ (name) ____________________________________ (title).
       other: _____________________________________________________________________________________________.
   Served at _________________________________________________________________________________________ (address) in
   _________________________________ (County/City of St. Louis), MO, on __________________ (date) at _____________ (time).

     _____________________________________________                 _______________________________________________
               Printed Name of Sheriff or Server                                 Signature of Sheriff or Server
                           Must be sworn before a notary public if not served by an authorized officer.
                           Subscribed and sworn to before me on ___________________________________ (date).
          (Seal)
                           My commission expires: _____________________ ________________________________________
OSCA (04-20) SM22 (AASM) For Court Use Only: Document ID# 20-AASM-1929      1 of 1                                             517.041 RSMo
           Case: 4:20-cv-01130-JAR Doc. #: 1-2 Filed: 08/24/20 Page: 13 of 18 PageID #: 25
                                                                 Date                             Notary Public




     Sheriff’s Fees, if applicable
     Summons                    $
     Non Est                    $
     Sheriff’s Deputy Salary
     Supplemental Surcharge $        10.00
     Mileage                    $                   (______ miles @ $.______ per mile)
     Total                      $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all
     classes of suits, see Supreme Court Rule 54.




OSCA (04-20) SM22 (AASM) For Court Use Only: Document ID# 20-AASM-1929   2 of 1                                        517.041 RSMo
                                                                                  Electronically Filed - City of St. Louis - July 28, 2020 - 02:23 PM
Case: 4:20-cv-01130-JAR Doc. #: 1-2 Filed: 08/24/20 Page: 14 of 18 PageID #: 26
                                                                                  Electronically Filed - City of St. Louis - July 28, 2020 - 02:23 PM
Case: 4:20-cv-01130-JAR Doc. #: 1-2 Filed: 08/24/20 Page: 15 of 18 PageID #: 27
                                                                                  Electronically Filed - City of St. Louis - July 28, 2020 - 02:23 PM
Case: 4:20-cv-01130-JAR Doc. #: 1-2 Filed: 08/24/20 Page: 16 of 18 PageID #: 28
                                                                                                   Electronically Filed - City of St. Louis - August 20, 2020 - 02:10 PM
Case: 4:20-cv-01130-JAR Doc. #: 1-2 Filed: 08/24/20 Page: 17 of 18 PageID #: 29




                 IN THE CIRCUIT COURT OF​ ​THE CITY OF ST. LOUIS
                              STATE OF MISSOURI
                              ASSOCIATE DIVISION

MYRA JORDAN,

Plaintiff,
                                                         Case No ​2022-AC05707
v.
                                                         Division 28
NATIONWIDE CREDIT, INC.,

Defendant.



                                MOTION FOR CONTINUANCE

       COMES NOW, Plaintiff Myra Jordan, by and through her undersigned counsel, and

requests this Court a continuance from a August 26, 2020 at 9:30 a.m. court date to a October 7,

2020 at 9:30 a.m. court date.

                                            Respectfully submitted,

                                            ROSS & VOYTAS, LLC

                                            By: ​/s/ Richard A. Voytas, Jr.
                                            Richard A. Voytas, Jr., #52046
                                            rick@rossvoytas.com
                                            12444 Powerscourt Drive, Ste 370
                                            St. Louis, MO 63131
                                            Phone: (314) 394-0605
                                            Fax: (636) 333-1212

                                             Attorney for Plaintiff
                                                                                                     Electronically Filed - City of St. Louis - August 20, 2020 - 02:10 PM
Case: 4:20-cv-01130-JAR Doc. #: 1-2 Filed: 08/24/20 Page: 18 of 18 PageID #: 30




                                CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true and accurate copy of the foregoing was served by
operation of the electronic filing system pursuant to Rule 103.08 and Court Operating Rule 27.01
or by U.S. Mail, postage prepaid, for parties not registered to receive e-filings this 20th day of
August, 2020.

NATIONWIDE CREDIT, INC.
120 South Central Ave.
Clayton, MO 63105



                                                            /s/ Richard A. Voytas, Jr.
